                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


SONYA MARIE BRUNER,

               Plaintiff,                            Case No. 6:17-cv-01556-SB

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR APPROVAL OF
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Sonya Marie Bruner brought this action seeking review of the Commissioner’s

final decision denying her application for disability benefits under the Social Security Act.

Based on the stipulation of the parties, the Court reversed the Commissioner’s decision,

remanded the case for further proceedings, and entered Judgment on October 31, 2018.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). I have reviewed the

record in this case, the motion, and the supporting materials, including the award of benefits, the

fee agreement with counsel, and the recitation of counsel’s hours and services. Applying the

standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds that the

requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $19,796.58 in attorney’s fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $6,766.95 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. When issuing the § 406(b) check for

payment to Plaintiff’s attorney, the Commissioner is directed to subtract the amounts awarded

for EAJA fees and send the balance of $13,029.63, less any applicable processing or user fees

prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING,

P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this 14th day of April 2020.



                                                     ___________________________________
                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:17-cv-01556-SB
Page 2 of 2
